Citation Nr: 0111372	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-04 161	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to a compensable rating for service-connected 
left inguinal herniorrhaphy scar.




ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1942 to February 
1946.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board from an October 1999 
rating decision of the RO in San Juan, PR, which continued 
the denial of a compensable rating for a left inguinal 
herniorrhaphy scar.  The veteran filed a NOD in November 
1999, and the RO issued a SOC in February 2000.  A 
Supplemental Statement of the Case (SSOC) was issued in April 
2000.  The appeal was perfected in May 2000.

In correspondence dated in September 1999 and on his 
substantive appeal dated in February 2000, the veteran 
referred to surgery for a right inguinal hernia and current 
pain.  Insofar as the veteran may wish to claim entitlement 
to service connection for residuals of a right inguinal 
hernia, this matter is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1. All evidence necessary for the disposition of this 
appeal has been obtained.

2. The veteran does not exhibit objective evidence of a 
left inguinal herniorrhaphy scar.

CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
disability rating for a service-connected left inguinal 
herniorrhaphy scar have not been met.  38 U.S.C.A. § 1155 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.31, 4.114, Diagnostic Code 7338; § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Factual Background


The veteran's service medical records show that in February 
1945 the veteran received treatment for a left inguinal 
hernia.  The records reflect that he underwent a 
herniorrhaphy.  The postoperative notes indicate a normal 
course of recovery and that the surgical incision was well 
healed.  The veteran was discharged from the hospital in 
April 1945.  The report from the veteran's separation 
physical, conducted in February 1946, reflect that the 
examiner observed a left inguinal hernioplasty scar.

Treatment records from San Patricio VA Hospital (SPVAH) 
reveal that in September 1951 the veteran was operated on for 
hernia, inguinal, left, recurrent.  A pre-operative 
examination of the veteran revealed a well healed left 
inguinal herniorrhaphy scar and "a reducible hernia in the 
lower left inguinal hernia."  The veteran was discharged 
from SPVAH in October 1951.  In October 1952, the veteran was 
underwent a tonsillectomy at SPVAH.  Notes from the 
preoperative examination reflect a postoperative 
herniorrhaphy scar, well healed, not tender and not adherent 
in the left inguinal region with no recurrence.  In March 
1955, the veteran underwent a right inguinal herniorrhaphy.

In September 1974 the veteran was examined for VA purposes in 
connection with a claim for a compensable rating for the left 
inguinal herniorrhaphy scar.  The examination revealed well 
healed surgical scars, without any hernias, masses or any 
abnormalities.  The RO continued the denial of the claim for 
a compensable rating.

In September 1999 the veteran submitted a claim for a 
compensable rating for the pain he experienced under the scar 
on his right side.  This was interpreted as a claim for an 
increased rating for left inguinal herniotomy scar.

The veteran was examined for VA purposes in October 1999.  
The purpose of the examination was to evaluate the veteran's 
left inguinal herniorrhaphy scar.  The report of this 
examination reflects that the veteran reported a history of a 
left inguinal herniorrhaphy and a right inguinal hernia 
repair, occurring in 1944.  As indicated above, this is not 
consistent with the medical history, but in any event, during 
the examination, the veteran did not refer to pain in the 
left inguinal area.  He complained of occasional pain in the 
testicles and swelling in the scrotum upon lifting heavy 
objects.  He also complained of a mild pain in the right 
inguinal area and occasional swelling of the right scrotum.

Physical examination revealed no objective evidence of scars 
in either inguinal area, and no recurrence of hernias.  The 
examiner found no tenderness, adherence, ulceration, 
inflammation or disfigurement in the left inguinal area.  The 
report concluded with a diagnosis of "Herniotomy scar at 
left inguinal region by history."

II.	Analysis

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of the 
examination conducted for VA purposes in connection with this 
claim, and the veteran's treatment records have been 
associated with the claim file.  Moreover, it appears that 
the RO has informed the veteran, by means of the statement of 
the case issued during the course of this appeal, of that 
evidence which would be necessary to substantiate the claim.  
Accordingly, VA has met its duty to assist in developing the 
facts pertinent to this appeal under the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
no further development in this regard is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran is currently assigned a non-compensable 
evaluation for his residuals of a left herniorrhaphy scar.  
The diagnostic code governing the evaluation of a hernia 
states that a large, postoperative, recurrent hernia not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable, warrants a 60 percent 
evaluation.  A small postoperative hernia, recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible and well supported warrants a 30 percent 
evaluation.  A postoperative recurrent hernia, readily 
reducible and well supported by truss or belt warrants a 10 
percent evaluation.  A hernia not operated, but remediable, 
small, reducible, or without true hernia protrusion, warrants 
a noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7338 (1999).

Under 38 C.F.R. § 4.118, DC 7803, a 10 percent rating is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  DC 7804 grants a 10 percent rating for 
superficial scars that are tender and painful on objective 
demonstration.  DC 7805 provides for the rating of other 
scars based on limitation of function of the body part 
affected by the scar.

Where the schedule does not provide a compensable evaluation 
for a diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

In this case, the clinical findings reflect that the 
veteran's left inguinal herniorrhaphy scar is no longer 
actually visible.  The October 1999 examination reported no 
objective evidence of scars in either inguinal area and no 
hernias were detected.  Thus, in the absence of evidence of 
any hernia, a tender, painful, poorly nourished scar, or of a 
scar that limits any function, the criteria for a compensable 
evaluation for the veteran's left inguinal herniorrhaphy scar 
are not met.  38 C.F.R. § 4.114, DC 7338; § 4.118, DC 7803, 
7804, 7805 (2000).

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4.114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107), but we find that the evidence with respect to this 
claim is not of such approximate balance to warrant its 
application.  The preponderance of the evidence is determined 
to be clearly against the veteran's claim for a compensable 
evaluation for a left inguinal herniorrhaphy scar.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1)(such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).  
The governing norm in an exceptional case is a finding of 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  These 
factors are not shown here.  38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to a compensable rating for a left inguinal 
herniorrhaphy scar is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

